Exhibit 10.1

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

 

 

This Severance and Change in Control Agreement (the “Agreement”) is made and
entered into as of March 31, 2020 (the “Effective Date”), by LSB Industries,
Inc., a Delaware Corporation (the “Company”) and Kristy D. Carver (the
“Executive”). The Company and Executive are referred to collectively as the
“Parties” and individually as a “Party.”

WHEREAS, Executive is currently employed as the Senior Vice President and
Treasurer of the Company and is an integral part of its management;

WHEREAS, the Chief Executive Officer of the Company (the “CEO”) has determined
that it is in the best interests of the Company to ensure that the Company will
have the continuous employment of key management personnel, such as Executive;

WHEREAS, the CEO has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of Executive; and

WHEREAS, the CEO believes it is essential to provide Executive with certain
severance benefits upon Executive’s involuntary separation from service.

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the Parties agree as follows:

 

1.Term.  This Agreement will have an initial term commencing on the Effective
Date and ending on March 31, 2021. On April 1, 2021 and each April 1 thereafter,
the term of this Agreement will renew automatically for an additional twelve
(12) month period (the initial term and all renewals are referred to as the
“Term”), unless the Company provides Executive with written notice of
non-renewal at least ninety (90) days prior to such renewal date; provided,
however, if a Change in Control occurs during the Term, this Agreement shall
continue until the later of: (i) the first anniversary of a Change in Control
Date; or (ii) the satisfaction of all of the obligations of the Parties under
this Agreement.  For the avoidance of doubt, the Company’s non-renewal of this
Agreement shall not constitute a Qualifying Termination (as defined below).

2.Severance Benefits.

2.1Qualifying Termination prior to a Change in Control Event.  If, during the
Term, Executive’s employment is terminated pursuant to a Qualifying Termination
prior to a Change in Control Event, Executive shall be entitled to receive the
Accrued Amounts (defined below) and, subject to Executive's timely execution and
delivery (and non-revocation) of a general release and waiver of claims in
substantially the form set forth in Exhibit A (the “Release”) (the period
between the Qualifying Termination and the date that the Release becomes
effective, the “Release Execution Period”), Executive shall be entitled to
receive the following:

 

 

(a)An amount equal to one times Executive’s annual base salary at the rate in
effect immediately prior to the date of Executive’s Qualifying Termination
(without giving effect to any salary reductions which satisfy the definition of
Good Reason) (the

#Q2CQL3560DEU2Ev1

--------------------------------------------------------------------------------

 

“Severance Payment”).  The Severance Payment will be payable in equal monthly
installments consistent with the Company’s normal payroll practices during the
twelve (12) month period immediately following the effective date of Executive’s
Qualifying Termination (the “Severance Period”), with the first installment due
no later than the sixtieth (60th) day following Executive’s Qualifying
Termination; provided that, if the Release Execution Period begins in one
taxable year and ends in another taxable year, payment shall not commence until
the first payroll period in January of the second taxable year (the “Payment
Delay”).  

(b)If Executive (and his dependents) timely elects to continue health care
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”), the Company will pay any premiums associated with such COBRA
continuation coverage until the earliest to occur of (i) the expiration of the
Severance Period; (ii) the date Executive first becomes eligible for health
insurance with a subsequent employer; or (iii) the date Executive is no longer
eligible for continuation coverage under COBRA.  Notwithstanding the foregoing,
if at any time the Company determines, in its sole discretion, that its payment
of a portion of the COBRA premiums on Executive’s behalf reasonably could result
in the Company or plan participants incurring additional costs, penalties or
taxes under applicable law (including, without limitation, Section 2716 of the
Public Health Service Act, and Section 105(h) of the Internal Revenue Code) then
in lieu of paying a portion of the COBRA premiums on Executive’s behalf, the
Company will instead pay Executive on the last day of each remaining month for
which Executive is entitled to the COBRA subsidy, a fully taxable cash payment
equal to the COBRA subsidy for that month, subject to applicable tax
withholding.

(c)In the event Executive does not receive one or more installments of the
Severance Payment or other amounts set forth in this Section 2.1 due to the
Payment Delay, the aggregate amount of any delayed payments that otherwise would
have been paid to Executive on such pay periods shall be paid to Executive in a
lump-sum payment in the first pay period following the end of the Release
Execution Period and all remaining payments shall be paid on their original
schedule.  

2.2Qualifying Termination in Connection with a Change in Control Event.  If,
during the Term, Executive’s employment is terminated pursuant to a Qualifying
Termination during a Change in Control Event, Executive shall be entitled to
receive the Accrued Amounts and, subject to Executive's timely execution and
delivery (and non-revocation) of a Release, Executive shall be entitled to
receive the following:

 

 

(a)An amount equal one times the sum of the Executive’s annual base salary and
target bonus at the rates in effect immediately prior to the date of Executive’s
Qualifying Termination (without giving effect to any salary reductions which
satisfy the definition of Good Reason) (the “CIC Payment”); which shall be paid
in a single sum within sixty (60) days following the effective date of
Executive’s Qualifying Termination; provided that, if the Release Execution
Period begins in one taxable year and ends in another taxable year, payment
shall not be made until the first payroll period in January of the second
taxable year.    

agrmnt\lsb\Carver K Severance Agreement2

--------------------------------------------------------------------------------

 

 

 

 

(b)If Executive (and his dependents) timely elects to continue health care
continuation coverage under COBRA, the Company will pay any premiums associated
with such COBRA continuation coverage until the earliest to occur of (i) the
twelve (12) month anniversary of the Qualifying Termination; (ii) the date
Executive first becomes eligible for health insurance with a subsequent
employer; or (iii) the date Executive is no longer eligible for continuation
coverage under COBRA.  Notwithstanding the foregoing, if the payments under this
Section 2.2(c) would violate the nondiscrimination rules applicable to
non-grandfathered plans under the ACA, or result in the imposition of penalties
under the ACA and the related regulations and guidance promulgated thereunder),
the Parties agree to reform this Section 2.2(c) in such manner as is necessary
to comply with the ACA.  

2.3Other Terminations of Employment.  Notwithstanding anything to the contrary
in Sections 2.1 and 2.2 above, in connection with any termination of employment,
Executive shall be entitled to receive the Accrued Amounts.

 

 

3.Definitions.

3.1The “Accrued Amounts” include the following:

(a)any accrued but unpaid base salary which shall be paid on the pay date
immediately following the termination date of Executive’s employment in
accordance with the Company’s payroll procedures;

 

 

(b)any earned but unpaid bonus amounts with respect to any completed fiscal year
immediately preceding the termination date of Executive’s employment, which
shall be paid on the otherwise applicable payment date, except to the extent
payment is otherwise deferred pursuant to any applicable deferred compensation
arrangement;

(c)reimbursement for unreimbursed business expenses properly incurred by
Executive, which shall be subject to and paid in accordance with the Company’s
business expense reimbursement policy; and

 

(d)any vested employee benefits to which Executive may be entitled to receive
under the Company’s employee benefit plans or programs as of the date of
Executive’s termination of employment; which shall be subject to, and paid in
accordance with, the terms of the Company's employee benefit plans or programs.

3.2“Cause” means (i) the Executive’s conviction of, or plea of nolo contendere
to, a felony (other than for a traffic violation); (ii) the Executive’s
continued failure to substantially perform the Executive’s material duties
hereunder (other than due to a mental or physical impairment) after receipt of
written notice from the Company that specifically identifies the manner in which
the Executive has substantially failed to perform the Executive’s material
duties and specifies the manner in which the Executive may substantially perform
his material duties in the future; (iii) an act of fraud or gross or willful
material misconduct by the Executive; or (iv) a willful and material violation
of the material provisions of the Company’s Code of Conduct or the Company’s
Code of Business Conduct. Anything herein to the contrary notwithstanding, the

agrmnt\lsb\Carver K Severance Agreement3

--------------------------------------------------------------------------------

 

Executive shall not be terminated for “Cause” hereunder unless (A) written
notice stating the basis for the termination is provided to the Executive, (B)
as to clauses (ii) or (iv) of this paragraph, the Executive fails to cure such
neglect or conduct within thirty (30) days following receipt of such notice.

3.3“Change in Control” means:

(a)A “change in the ownership of the Company” which shall occur on the date that
any one person, or more than one person acting as a group, acquires ownership of
stock in the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company as of the Effective Date; however, if any one person
or more than one person acting as a group is considered to own more than 50% of
the total fair market value or total voting power of the stock of the Company,
the acquisition of additional stock by the same person or persons will not be
considered a “change in the ownership of the Company” (or to cause a “change in
the effective control of the Company” within the meaning of paragraph (ii)
below) and an increase of the effective percentage of stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
Company acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this paragraph; provided, further, however,
that for purposes of this paragraph (i), any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company shall not constitute a Change in Control. This
paragraph (i) applies only when there is a transfer of the stock of the Company
(or issuance of stock) and stock in the Company remains outstanding after the
transaction;

 

(b)A “change in the effective control of the Company” which shall occur on the
date that either (A) any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve month period ending on the date of
the most recent acquisition by such person or persons) ownership of stock of the
Company possessing 30% or more of the total voting power of the stock of the
Company, except for any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any entity controlled by the
Company; or (B) a majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board prior to the date of the appointment
or election. For purposes of a “change in the effective control of the Company,”
if any one person, or more than one person acting as a group, is considered to
effectively control the Company within the meaning of this paragraph (ii) after
the Effective Date, the acquisition of additional control of the Company by the
same person or persons is not considered a “change in the effective control of
the Company,” or to cause a “change in the ownership of the Company” within the
meaning of paragraph (i) above; or

 

(c)A “change in the ownership of a substantial portion of the Company’s assets”
which shall occur on the date that any one person, or more than one person
acting as a group, acquires (or has acquired during the twelve month period
ending on the date of the most recent acquisition by such person or persons)
assets of the Company that have

agrmnt\lsb\Carver K Severance Agreement4

--------------------------------------------------------------------------------

 

a total gross fair market value equal to or more than 40% of the total gross
fair market value of all the assets of the Company immediately prior to such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.
Any transfer of assets to an entity that is controlled by the stockholders of
the Company immediately after the transfer, as provided in guidance issued
pursuant to Code Section 409A, shall not constitute a Change in Control.

 

3.4“Change in Control Date” shall be any date during the Term on which a Change
in Control occurs. 

3.5“Change in Control Event” shall mean at any time during the period beginning
one hundred eighty (180) calendar days before, and ending on the 12-month
anniversary following, the occurrence of a Change in Control.

3.6“Good Reason” means (i) any material diminution in the Executive’s job
duties, authorities or responsibilities (including, without limitation, the
removal of the Executive as Senior Vice President and Treasurer, the Executive
failing to be the Senior Vice President and Treasurer of any surviving or
successor entity, including the ultimate parent, or the Company’s stock (or
following a Change in Control, the surviving or successor entity’s stock) no
longer being (or not being) publicly traded on the New York Stock Exchange or
NASDAQ); (ii) a reduction in the Executive’s Base Salary or Target Bonus as a
percentage of Base Salary; (iii) the failure of the Executive to report solely
and directly to the Chief Financial Officer or Chief Executive Officer of the
Company (including any successor entity); (iv) the assignment of duties
substantially inconsistent with the Executive’s status as Senior Vice President
and Treasurer of the Company; (v) a relocation of the Executive’s primary place
of employment to a location more than fifty (50) miles from the current location
of the Company’s offices in Oklahoma City, Oklahoma; (vi) any other material
breach of this Agreement by the Company, (vii) the failure of the Company to
obtain the assumption in writing of its obligations under the Agreement by any
successor to all or substantially all of the assets of the Company after a
merger, consolidation, sale or similar transaction in which such Agreement is
not assumed by operation of law or (viii) on or following a Change in Control,
the failure of the surviving or successor entity to provide the Executive with
an Equity Award with terms no less favorable to the Executive, and with a grant
date value equal to or greater than the aggregate grant date value of the equity
awards granted to the Executive by the Company during the 12-month period
immediately prior to the Change in Control. In order to invoke a termination for
Good Reason, (A) the Executive must provide written notice to the Company within
ninety (90) days of the later of the occurrence, or the Executive’s knowledge,
of any event of “Good Reason,” (B) the Company must fail to cure such event
within thirty (30) days of the giving of such notice and (C) the Executive must
provide a Notice of Termination within thirty (30) days following the expiration
of the Company’s cure period.

3.7“Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, or any other business entity

agrmnt\lsb\Carver K Severance Agreement5

--------------------------------------------------------------------------------

 

3.8“Qualifying Termination” shall mean Executive’s termination of employment by
the Company without Cause or Executive’s resignation of employment for Good
Reason.

 

4.Mitigation.  In no event shall Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to
Executive under any of the provisions of this Agreement and except as provided
in Sections 2.1(c) and 2.2(c) (with respect to medical insurance continuation),
any amounts payable pursuant to Section 2 shall not be reduced by compensation
Executive earns on account of employment with another employer.

5.Governing Law. This Agreement, for all purposes, shall be construed in
accordance with the laws of the State of Oklahoma without regard to conflicts of
law principles.

6.Entire Agreement. Unless specifically provided herein, this Agreement contains
all of the understandings and representations between Executive and the Company
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.

7.Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by Executive and the Company.  No waiver by the Parties of any breach by
another Party of any condition or provision of this Agreement to be performed by
another Party shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time, nor shall the failure of
or delay by any Party in exercising any right, power, or privilege hereunder
operate as a waiver thereof to preclude any other or further exercise thereof or
the exercise of any other such right, power, or privilege.

8.Tax Withholding.  The Company shall have the right to withhold from any amount
payable under this Agreement any federal, state, and local taxes in order for
the Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

9.Severability.  If any provision of this Agreement is held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the Parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

10.Headings.  Headings of the sections and paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the caption or heading of any section or paragraph.

11.Counterparts.  This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

agrmnt\lsb\Carver K Severance Agreement6

--------------------------------------------------------------------------------

 

12.Section 409A.

 

 

 

(a)The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) or an exemption
therefrom and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. If the Executive notifies
the Company (with specificity as to the reason therefor) that the Executive
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Code Section 409A and the Company concurs
with such belief or the Company (without any obligation whatsoever to do so)
independently makes such determination, the Company shall, after consulting with
the Executive, reform such provision to attempt to comply with Code Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code Section 409A. To the extent that any provision hereof is
modified in order to comply with Code Section 409A such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the Executive and the
Company of the applicable provision without violating the provisions of Code
Section 409A.

(b)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Code Section 409A and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” If the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive’s death, to the extent required
under Code Section 409A. Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section 24(b) (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

(c)To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any

agrmnt\lsb\Carver K Severance Agreement7

--------------------------------------------------------------------------------

 

taxable year shall in any way affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year.

(d)For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
(i) the actual date of payment within the specified period shall be within the
sole discretion of the Company and, (ii) if such payment qualifies as
non-qualified deferred compensation under Section 409A and it can be paid in one
of two calendar years, it shall be paid in the second calendar year.

(e)Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

13.Section 280G.  In the event that part or all of the payments or benefits to
be paid or provided to Executive under this Agreement together with the
aggregate present value of payments, consideration, compensation and benefits
under all other plans, arrangements and agreements applicable to Executive
(“Total Payments”) will be subject to an excise tax under the provisions of Code
Section 4999 (“Excise Tax”), the Total Payments shall be reduced so that the
maximum amount of the Total Payments (after reduction) will be one dollar
($1.00) less than the amount that would cause the Total Payments to be subject
to the Excise Tax; provided, however, that the Total Payments shall only be
reduced to the extent the after-tax value of amounts received by Executive after
application of the above reduction would exceed the after-tax value of the Total
Payments received by Executive without application of such reduction.  If
applicable, the particular payments that are to be reduced shall be subject to
the mutual agreement of Executive and the Company, with a view to maximizing the
value of the payments to Executive that are not reduced.  

14.Legal Fees.  The Company shall pay to Executive all reasonable legal fees and
expenses which Executive incurs following a Change in Control Event in seeking
in good faith to obtain or enforce any right or benefit provided by this
Agreement (provided, that Executive shall refund all such fees and expenses to
the Company should he or she not substantially prevail in the applicable
proceeding). This payment shall be made within 10 business days after the
Company receives Executive’s written request for payment accompanied by
reasonable evidence of fees and expenses incurred. To the extent required to
avoid an accelerated or additional tax under Section 409A, amounts reimbursable
to Executive under this Agreement shall be paid to Executive on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, the amount of expenses eligible for reimbursement (and in-kind
benefits provided) during any one calendar year may not effect amounts
reimbursable or provided in any subsequent year, and the right to reimbursement
(and in-kind benefits provided) under this Agreement shall not be subject to
liquidation or exchange for another benefit.

15.Successors and Assigns. The Agreement will be binding on the Company and its
successors. The Company shall require any corporation, entity, individual or
other person who is

agrmnt\lsb\Carver K Severance Agreement8

--------------------------------------------------------------------------------

 

the successor (whether by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all the business and/or assets of the Company
to expressly assume and agree to perform the Company’s obligations under this
Agreement. As used in this Section 16, “the Company” shall have the meaning as
defined herein and any successor to its business and/or assets. Any obligations
of the Company under this Agreement shall be the joint and several obligation of
the Company.

 

16.Notice.  Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, or by overnight carrier to the parties
at the addresses set forth below (or such other addresses as specified by the
Parties by like notice):

 

If to the Company:

3503 NW 63rd Street, Suite 500

Oklahoma City, OK 73116

Attn:  General Counsel

If to Executive:

At the last address on file with the Company.

 

 

 

17.Survival.  Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the Parties shall survive such expiration
or other termination to the extent necessary to carry out the intentions of the
parties under this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

“COMPANY”

 

LSB INDUSTRIES, INC.

 

 

By: /s/ Cheryl Maguire

Name: Cheryl Maguire

            4/6/2020

Title: Chief Financial Officer

 

“EXECUTIVE”

 

 

/s/ K Carver

Kristy D. Carver

 

 

agrmnt\lsb\Carver K Severance Agreement9

--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit A

(Form of Release)

 

 

 

#Q2CQL3560DEU2Ev1

--------------------------------------------------------------------------------

 

EXHIBIT A

GENERAL RELEASE

I, Kristy D. Carver, in consideration of and subject to the performance by LSB
Industries, Inc. (together with its affiliated companies and subsidiaries and
its successors and assigns, the “Company”), of its obligations under Section 2
of the Severance and Change in Control Agreement, dated as of December 31, 2019
(the “Agreement”), do hereby release and forever discharge as of the date hereof
the Company and its respective affiliates and subsidiaries and all present,
former and future directors, officers, agents, representatives, employees,
successors and assigns of the Company and/or its respective affiliates and
subsidiaries and direct or indirect owners (collectively, the “Released
Parties”) to the extent provided herein (this “General Release”). Terms used
herein but not otherwise defined shall have the meanings given to them in the
Agreement.

1.I understand that, other than the Accrued Benefits, the payments or benefits
paid or granted to me under Section 2 of the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive the payments and benefits specified in Section 2 of the Agreement, other
than the Accrued Benefits, unless I execute this General Release and do not
revoke this General Release within the time period permitted hereafter. Such
payments and benefits will not be considered compensation for purposes of any
employee benefit plan, program, policy or arrangement maintained or hereafter
established by the Company or its affiliates.

 

2.Except as provided in paragraph 4 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Released Parties
which I, my spouse, or any of my heirs, executors, administrators or assigns,
ever had, now have, or hereafter may have, by reason of any matter, cause, or
thing whatsoever, from the beginning of my initial dealings with the Company to
the date of this General Release, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
my employment relationship with Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship
(including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as

#Q2CQL3560DEU2Ev1

--------------------------------------------------------------------------------

 

amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act
of 1967, as amended (including the Older Workers Benefit Protection Act), the
Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990;
the Family and Medical Leave Act of 1993; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation, or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”). I understand and intend that this General
Release constitutes a general release of all claims and that no reference herein
to a specific form of claim, statute or type of relief is intended to limit the
scope of this General Release.

 

3.I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

4.I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967). Notwithstanding anything herein to the contrary, I am
not waiving any of the following (and definition of “Claims” shall not include
these claims or rights): (i) any claim or right to enforce the Agreement or this
General Release; (ii) any claims which arise after the date of this General
Release; (iii) my rights as a shareholder of the Company; and (iv) my rights to
be indemnified and/or defended and/or advanced expenses, including pursuant to
the Company’s corporate governance documents or the Indemnification Agreement
(as defined in the Agreement) or, if greater, applicable law and my rights to be
covered under any applicable directors’ and officers’ insurance liability
policies.

 

5.I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever with
respect to claims released by me herein, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief.
Notwithstanding the foregoing, I acknowledge that I am not waiving and am not
being required to waive any right that cannot be waived under law, including the
right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding.

 

6.In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event that I should
bring a Claim seeking damages against the Company, or in the event that I should
seek to recover against the Company in any Claim brought by a governmental
agency on my behalf, this General Release shall serve as a complete defense to
such

2

--------------------------------------------------------------------------------

 

Claims to the maximum extent permitted by law. I further agree that I am not
aware of any pending Claim, or of any facts that could give rise to a Claim, of
the type described in paragraph 2 as of the execution of this General Release.

 

7.I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

8.I agree that I will forfeit all amounts payable by the Company pursuant to the
Agreement if I challenge the validity of this General Release. I also agree that
if I violate this General Release by suing the Company or the other Released
Parties with respect to Claims released by me herein, I will pay all costs and
expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees, and return all payments received by me
pursuant to the Agreement on or after the termination of my employment.

 

9.I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel that I have consulted
regarding the meaning or effect hereof (and I will instruct each of the
foregoing not to disclose the same to anyone) or as required by law or to the
extent reasonably necessary in connection with any dispute between me and the
Company regarding this General Release or the Agreement.

 

10.Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), or any
other self-regulatory organization or governmental entity.

 

11.I represent that I am not aware of any Claim by me, and I acknowledge that I
may hereafter discover Claims or facts in addition to or different than those
which I now know or believe to exist with respect to the subject matter of the
release set forth in paragraph 2 above and which, if known or suspected at the
time of entering into this General Release, may have materially affected this
General Release and my decision to enter into it.

 

12.Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

 

13.Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. This General
Release constitutes the complete and entire agreement and understanding among
the parties, and supersedes any and all prior or contemporaneous agreements,
commitments, understandings or arrangements, whether written or oral, between or
among any of the parties, in each case concerning the subject matter hereof.

 

3

--------------------------------------------------------------------------------

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT

 

 

(i)

I HAVE READ IT CAREFULLY;

 

 

 

(ii)

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED,
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990 AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

 

 

(iii)

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

 

 

(iv)

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION,

 

 

 

(v)

I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

 

 

(vi)

I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED; AND

 

 

 

(vii)

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT.

 

 

 

 

SIGNED: _________________________DATE: _________________

 

4